DETAILED ACTION

Claim Objections
Claim 8 is objected to because of the following informalities: In line 3, the language reading “the rods are” appears to be a typographical error intended to read “the rod is.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 fails to include all of the limitations of claim 10, since claim 10 requires that the two or more plates are situated apart from the explosive charge, whereas claim 11 requires that one of the two or more plates touches the explosive charge.  
Claim 14 fails to further limit the subject matter of the claim upon which it depends, claim 10, since each and every limitation of claim 14 is to be found in claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9, 10, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haggerty et al. (2018/0298732; “Haggerty”).
In reference to claim 1, Haggerty discloses a perforating tool, comprising: 
a body, a first lid and a second lid, wherein the first lid is attachable to one end of the body and the second lid is attachable to an opposite end of the body, to define an interior cavity of the body, the interior cavity having an air-tight seal with an exterior environment surrounding the body (figure 2, body 260, first lid 280, and second lid 282; paragraph 21 makes clear that the interior cavity 250 is air-tight, since it can be pressurized); and 
one or more plates disposable within the interior cavity such that the one or more plates are situated apart from an explosive charge when the explosive charge is disposed in the interior cavity, wherein the one or more plates occupy part of a total interior volume of the interior cavity and thereby reduce a free interior volume inside the body (figure 2, plate 240 and explosive 210).

In reference to claims 2 and 3, Haggerty discloses the claimed invention (figure 2).
In reference to claim 4, Haggerty discloses the claimed invention (paragraph 23, “aluminum”).
In reference to claim 6, Haggerty disclose the claimed invention (paragraph 23, planar discs are shaped to stack together).
In reference to claim 7, Haggerty discloses the claimed invention (paragraph 23).
In reference to claim 9, Haggerty discloses the claimed invention (figure 2, detonation cord 270 passes through an opening of plate 240).
In reference to claim 10, Haggerty discloses the claimed invention, as set forth above in the reference to claim 1 (also see paragraph 23, which discloses “one or more” plates 240).
In reference to claims 17-19, Haggerty discloses the claimed invention, as set forth above in the references to claims 2-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (3143068) in view of House (3224368).
In reference to claim 1, Bell discloses a perforating tool, comprising: 
a body, a first lid and a second lid, wherein the first lid is attachable to one end of the body and the second lid is attachable to an opposite end of the body, to define an interior cavity of the body, the interior cavity having an air-tight seal with an exterior environment surrounding the body (figure 3: body 28, first lid 27, and second lid 41; column 4, lines 18-21 and 30-32); and 
one or more plates disposable within the interior cavity such that the one or more plates are situated adjacent an explosive charge when the explosive charge is disposed in the interior cavity, wherein the one or more plates occupy part of a total interior volume of the interior cavity and thereby reduce a free interior volume inside the body (figure 3, plate 38).
Thus, Bell discloses the claimed invention, except for at least one plate disposable within the interior cavity such that the one or more plates are situated apart from an explosive charge when the explosive charge is disposed in the interior cavity, wherein the one or more plates occupy part of a total interior volume of the interior cavity and thereby reduce. However, House teaches that it is known to form a liner, like liner 38 of Bell, as a plurality of spaced apart plates; wherein one of the plates is situated apart from an explosive charge when the explosive charge is disposed in the interior cavity and occupies part of a total interior volume of the interior cavity and thereby reduces a free interior volume inside the body (figure 1, plate 38), in order to provide the perforating tool with increased penetration capability (column 2, lines 55-57). Thus, it would have been obvious to one of ordinary skill in the art to form the liner of Bell as a plurality of spaced apart plates, as taught by House, wherein one of the plates is situated apart from an explosive charge when the explosive charge is disposed in the interior cavity and occupies part of a total interior volume of the interior cavity and thereby reduces a free interior volume inside the body, in order to provide the perforating tool with an increased penetration capability.
In reference to claim 5, Bell in view of House makes obvious the claimed invention (House: inner plate 36 faces the explosive 30 and is nearest thereto and includes a surface—the surface in contact with elements 40 and 42—that forms a depression that mirrors a shaped of the explosive charge).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brum (5915694) in view of Walther et al. (3288958; “Walther”).
In reference to claim 1, Brum discloses a perforating tool, comprising: 
a body, a first lid and a second lid, wherein the first lid is attachable to one end of the body and the second lid is attachable to an opposite end of the body, to define an interior cavity of the body, the interior cavity having an air-tight seal with an exterior environment surrounding the body (figures 2, 4, and 5: body 18, first lid 20, and second 22; column 2, lines 16-19, “sealed…not to be exposed to air”); and 
one or more plates disposable within the interior cavity such that the one or more plates are situated apart from an ignitor when the ignitor is disposed in the interior cavity, wherein the one or more plates occupy part of a total interior volume of the interior cavity and thereby reduce a free interior volume inside the body (figures 2, 4, and 5: plates 54 and ignitor 52).
Thus, Brum discloses the claimed invention, except fails to explicitly disclose that the ignitor constitutes an explosive charge. However, it is noted that the ignitor of Brum functions to ignite a rocket propellant (column, lines 35-36). Further, Walther teaches that it is known to form an ignitor as a small explosive charge, in order to ignite a rocket propellant. Thus, it would have been obvious to one of ordinary skill in the art to form the ignitor of Brum as a small explosive charge, in order to ignite the rocket propellant in a known manner.
In reference to claim 8, Brum in view of Walther makes obvious the claimed invention (Brum: figures 4 and 5, second lid 22 has a threaded port mated with the left-hand end of rod 72, which passes through openings in each of the plates 54, wherein the right-hand end of the rod includes a stop structure 74 and/or 90 sized to not pass through the opening in each plate).

Allowable Subject Matter
Claim 20 is allowed. The closest prior art (Haggerty) fails to disclose or make obvious a perforating tool testing system having a laboratory perforating tool disposed within a simulated wellbore case; a simulated wellbore disposed in the simulated wellbore case; a face plate disposed at a first end of the simulated wellbore; a formation sample coupled to the face plate and disposed within the simulated wellbore case; the laboratory perforating tool including a body having interior cavity having an air-tight seal with an exterior environment surrounding the body, one or more plates disposable within the interior cavity such that said one or more plates is/are situated apart from an explosive charge when the charge is located in the interior cavity; the explosive charge disposed such that detonation of said explosive charge creates a perforation in the sample formation, and the one or more plates affect a dynamic underbalance or dynamic overbalance of the perforating tool testing system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McCarthy et al. (10683735), Dean et al. (2014/0122035), Haggerty (2021/0131931), and Wang (CN 209277861 U).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641